Citation Nr: 0710687	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  03-08 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for degenerative joint 
disease (DJD) of the right knee, to include whether new and 
material evidence has been received to reopen the claim.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1954 to 
October 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 RO rating decision that 
reopened a previously-denied claim for service connection for 
a right knee disorder and denied the claim on the merits.  

Although the RO reopened the claim, the Board must determine 
if the claim was properly reopened before it may review the 
merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 26 5 F.3d 1366 (Fed. Cir. 2001).  The 
issue therefore is characterized as on the title page of this 
document.  

The veteran was scheduled for hearing before the Board, at 
the RO, in July 2003; that hearing was cancelled at the 
request of the veteran's representative.  The veteran was 
subsequently rescheduled for hearings before the Board, at 
the RO, in June 2006 and December 2006, but he failed without 
explanation to appear for those hearings.  

The veteran has not requested a rescheduled hearing, and the 
Board will accordingly proceed with appellate review.  38 
C.F.R. § 20.704(d).  

The veteran was scheduled for a VA medical examination in 
October 2005, but failed to appear for the examination.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The Board denied service connection for a right knee 
disability in August 1976; a subsequent unappealed RO 
decision in August 1990 denied a petition to reopen the 
claim.  

3.  The veteran filed a petition to reopen the claim in 
August 2000, which was denied by an RO rating decision in 
June 2001.  The veteran filed a Notice of Disagreement, but 
the RO did not subsequently issue the veteran a Statement of 
the Case.  

4.  New evidence associated with the claims file since the 
RO's August 1990 decision, when considered by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection.  

5.  The currently demonstrated right knee disability 
manifested by the residuals of a total knee replacement is 
shown to be the result of a degenerative joint disease 
process that as likely as not was due to an injury that the 
veteran sustained during his period of military service.  



CONCLUSIONS OF LAW

1.  The Board's August 1976 decision is final.  38 U.S.C.A. 
§§ 7103, 7104 (West 2002); 38 C.F.R. §§ 20.1100 (2006).  

2.  The RO's August 1990 decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.302 (2006).  

3.  The RO's decision in June 2001 is not final, and the 
veteran's August 2000 claim for service connection is still 
open.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100, 
20.302 (2006).  

4.  The evidence received since August 1990 is new and 
material for the purpose of reopening the claim of service 
connection for right knee disorder.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (effective prior to August 29, 
2001).  

5.  By extending the benefit of the doubt to the veteran, his 
disability manifested by the residuals of a right total knee 
replacement is due to injury that was incurred in military 
service.  38 U.S.C.A. §§ 1110, 1310, 5103, 5105A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(e), 
3.312 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the above, and in view of 
the Board's favorable disposition of both the petition to 
reopen and the underlying claim for service connection, the 
Board finds that all notification and development action 
needed to render a fair decision on this aspect of the appeal 
has been accomplished.  


II. Analysis 

A.  Petition to Reopen

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  

In a March 1976 rating decision, the RO denied service 
connection for a right knee disorder.  The veteran appealed, 
and an August 1976 decision by the Board upheld the denial.  

In August 1990 the RO denied the veteran's petition to reopen 
his claim for service connection for a right knee disorder.  
The veteran did not file an appeal.  

The veteran filed a new claim in August 2000 for a right knee 
disorder, and the RO issued a rating decision in June 2001 
denying the petition to reopen the claim.  The veteran filed 
a Notice of Disagreement (NOD) in August 2001, and the RO 
afforded the veteran a VA medical examination in November 
2001.   The RO did not subsequently issue the veteran a 
Statement of the Case.  

The RO apparently treated the veteran's August 2001 NOD as a 
new claim, and issued the rating decision on appeal in 
January 2002 reopening the veteran's claim and denying 
service connection on the merits.  

As the veteran did not appeal the March 1976 Board decision 
or the August 1990 RO rating decision, those decisions are 
final as to the evidence then of record, and are not subject 
to revision on the same factual basis.  See 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.302, 20.1103.  

The Board notes at this point that the June 2001 RO rating 
decision was appealed by the veteran and for the reasons 
cited above is not a final decision.  The last final decision 
in this case is accordingly the RO's decision in August 1990.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The veteran filed the instant petition to reopen the claim in 
August 2000.  Regarding petitions to reopen filed on or 
before August 29, 2001, as in this appeal, Title 38, Code of 
Federal Regulations, Section 3.156(a) defines new and 
material evidence as evidence not previously submitted to 
agency decision makers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and 
by itself or in connection with evidence previously 
assembled, "so significant that it must be considered in 
order to fairly decide the merits of the claim."  Hodge v. 
West, 155 F.3d 1356 (Fed. Circ. 1998).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

38 C.F.R. § 3.156(a) has been amended.  The amended 
definition of new and material evidence is not liberalizing.  
It applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received before that date.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U. S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of the "new and material" analysis, 
the credibility of the evidence, although not its weight, is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).  

The evidence of record at the time of the last final decision 
in August 1990 included service medical records; lay 
statements from J.V., M.V., D.W., and H.P.; statement from 
Dr. N.J. from Wolf Medical Group from January 1976; treatment 
notes from Dr. B.V. at Orthopedic Associates of Bozeman from 
January 1976; treatment records from Fremont Orthopedic 
Associates P.C., from November 1982 to November 1989, and 
radiology report and notes from Dr. A.P. at Bozeman Deaconess 
Hospital from October 1989.  

The evidence associated with the claims file since the August 
1990 rating decision includes treatment records from Prescott 
VAMC to include Kingman facility from July 2000 to August 
2000; Dr. F.M. medical opinion and treatment reports from 
Flagstaff Center for Bone and Joint Disorders, L.L.C. from 
July 2001; opinion of Dr. C.A. from Freemont Orthopedic 
Associates from November 2002; VA outpatient treatment 
reports from Prescott VAMC from July 2000 to June 2004, 
Montana VAMC from November 2004 to March 2005, and Marion 
VAMC from July 2005 to December 2005; and a VA medical 
examination report at the Phoenix VAMC from November 2001.  

The Board finds that the evidence cited above is "new" in 
that it was not before the adjudicators at the time of the 
last final denial of the claim.  The Board's finding 
regarding materiality is noted hereinbelow.  

The August 1976 Board decision had denied the veteran's claim 
on the basis that the veteran's right knee disorder was pre-
existing and that the condition that the veteran underwent 
surgery for was not incurred in or aggravated by military 
service.  

The new evidence includes medical opinions from two private 
physicians asserting that the veteran's knee disorder was due 
to his surgery in service, thus specifically addressing a 
reason for the previous denial of the claim.  

The Board notes that the private medical opinions cited above 
are contradicted by the opinion of the VA examiner.  However, 
"new and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even when it would not be enough to 
convince the Board to grant the claim.  Hodge, 155 F.3d 1356.  

The Board finds that the private medical opinions cited 
hereinabove are of such significance that they must be 
considered to fairly decide the merits of the veteran's 
claim.  

Therefore, the additional evidence is new and material, and 
the veteran's claim of service connection is reopened, the 
Board will proceed to adjudicate the merits of the claim on 
appeal.  


B.  Entitlement to Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The veteran was treated in April 1965 by Dr. N.J. at the Wolf 
Medical Group.  The physician stated that the veteran's x-ray 
studies showed some degenerative changes with the narrowing 
of the medial joint space.  In 1976 the veteran was diagnosed 
with degenerative arthritis of the right knee by a physician 
at the Orthopedic Associates of Bozeman.  The veteran has 
been receiving treatment at the Marion VAMC, Prescott VAMC 
and Montana VAMC for arthritis.  

Based on the medical evidence, the Board finds that the 
veteran does have a current disability of right knee 
disorder.  The next question is whether he had a disease or 
injury during military service.  

The veteran's induction medical examination is silent on any 
preexisting knee condition.  The veteran's service medical 
records (SMR) show that in August 1954 the veteran sought in-
service medical treatment for frequent locking and pain of 
his right knee.  

The veteran then reported that, three years prior to 
enlistment, he twisted his right knee playing basketball and 
that a doctor treated him conservatively for questionable 
torn cartilage.  The veteran asserted that he did not have 
any problems with his knee until that point in-service.  
Since his previous injury, the veteran had two masses that 
could be moved, they would catch and cause the knee to lock 
and in order to straighten his leg he would have to 
manipulate them.  

According to SMR, the veteran was diagnosed in service with 
osteochondromatosis of right knee, existing prior to 
enlistment (EPTE).  After a complaint of locking and pain in 
the right knee, the veteran had a physical examination in 
August 1954 that showed laxity of musculature and ligaments 
of the right knee; concurrent x-ray studies found multiple 
loose bone densities of various sizes in the posterior joint 
space of the right knee with roughening of articular surface 
of the medial condoyle.  

The veteran had surgery on his knee in September 1954 at the 
U.S. Naval Hospital at Camp Pendleton.  The veteran underwent 
an arthrotomy and had multiple loose bodies and 
osteochondritic lesions removed and his chondromalacia of the 
patella was shaved smooth.  

In October 1954 the veteran's diagnosis was changed to 
osteochondritis dissecans of the right knee.  After the 
veteran's surgery, he was discharged from service, and at the 
time of discharge he was ambulatory with slight atrophy and 
slight effusion.  

38 U.S.C.A. § 1111 provides that a veteran is presumed sound 
upon entrance into active duty except as to conditions noted 
at the time of the acceptance, examination, or enrollment; in 
this case, no such conditions were noted at the time of the 
veteran's entrance into military service.  
 
To rebut the presumption of sound condition under 38 U.S.C. § 
1111, VA must show by clear and unmistakable evidence that 
(1) the condition existed prior to service, and (2) the 
condition was not aggravated by service.  The claimant is not 
required to show that the condition increased in severity in 
service before VA's duty under the second prong of the 
rebuttal standard attaches; since 38 C.F.R. § 3.304(b) 
conflicts with 38 U.S.C.A. § 1111, the C.F.R. section is 
invalid and should not be followed.  VAOPGCPREC 003-03 (July 
16, 2003).  

The Board finds in this case that the evidence does not 
clearly and unmistakably refute the presumption of soundness.  
There is no medical evidence of treatment prior to service, 
and the veteran's induction physical found no knee disorder.  

The in-service medical finding of EPTE was apparently based 
on the veteran's own remarks during treatment and cannot 
constitute clear and unmistakable evidence of a preexisting 
condition.  
 
The Board accordingly finds that the veteran demonstrably had 
a knee disorder manifested by knee surgery during service.  
The remaining question is whether there is medical evidence 
of a nexus between that knee surgery and his current 
diagnosed disorder.  

As discussed hereinbelow, there is competent medical opinion 
both supporting and refuting such nexus.  

In July 2001 the veteran saw Dr. F.M. at the Flagstaff Center 
for Bone and Joint Disorders, L.L.C.  Dr. F.M. stated that 
the veteran had significant osteoarthritis in both knees.  
Dr. F.M. opined that there was no question in his mind that 
the veteran's in-service right knee injury and surgery to 
remove the menisci had accelerated the right knee 
degeneration leading to right knee arthritis and the need for 
a right knee replacement.  

Dr. F.M. stated that the veteran's in-service procedure might 
not have caused the veteran significant impairment at the 
time but it had led to the veteran's accelerated knee 
impairment.  

In November 2001, the veteran underwent a VA medical 
examination.  The physician noted that the veteran's symptoms 
became manifest initially his freshman year of high school 
when the veteran's knee locked up coming down stairs.  The 
veteran reported that it was fine until August 1954 when he 
was running while in-service.  

The veteran also reported that in the 1960's he was diagnosed 
with rheumatoid arthritis.  The veteran reported current pain 
in the right knee with swelling, cracking, popping and the 
knee giving way and limps to the right.  

The physician stated that the veteran had a three to four 
inch well-healed scar about the medial aspect of the right 
knee.  The physician noted that the cruciate collateral 
ligaments are stable, there was no effusion, and there was 
blunt palpation and slight cracking of the right knee on 
extension.  

The physician opined that the current DJD of the right knee 
was not caused or aggravated by in-service surgery in 1954.  
The physician opined that Dr. F.M.'s opinion was invalid 
because the veteran did not have any removal of the menisci 
during his 1954 in-service surgery.  

The physician also opined that the veteran's in-service 
surgery did not aggravate the veteran's right knee current 
condition.  

In November 2002 Dr. C.A. from Freemont Orthopedic 
Associates, P.C., reviewed the orthopedic evaluation and 
recommendation made by Dr. F.M.  Dr. C.A. stated that Dr. 
F.M.'s evaluation and recommendations were based on sound 
orthopedic principals and judgment and that he concurred 
completely.  

Dr. C.A. stated that he also agreed with Dr. F.M. about the 
veteran's advanced arthritis of his right knee.  Dr. C.A. 
stated that the early onset and rapid progression of knee 
arthritis following open (arthrotomy) meniscectomy has been 
well documented in orthopedic literature.  

Dr. C.A. opined that the veteran's right knee injury and the 
veteran's in-service surgery caused accelerated development 
of arthritis which led to indication for knee replacement 
surgery.  

The Board notes that the findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the 
Board is free to assess medical evidence and is not obligated 
to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. 
App 614 (1992).  
 
It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  

Greater weight may be placed on one physician's than 
another's depending on factors such as the reasoning employed 
by the physicians and whether or not (and the extent to 
which) they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

In assessing evidence such as medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  Prejean 
v. West, 13 Vet. App. 444, 448-49 (2000).  

On careful review of the medical opinions of the VA examiner 
and the non-VA physicians, the Board finds that those 
opinions are equally competent and persuasive.  Accordingly, 
on careful consideration, the medical evidence in this case 
is found to be in equipoise.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  

By reasonable doubt it is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt that within the range or probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Here, the Board finds the medical evidence to be in relative 
balance in showing that the currently demonstrated right knee 
disability as likely as not was due to an injury that was 
sustained during the veteran's military service.  

Accordingly, by extending the benefit of the doubt to the 
veteran in this case, the Board finds that service connection 
for the residuals of the right total knee replacement is 
warranted.  




ORDER

Service connection for the right knee disability manifested 
by the residuals of a total knee replacement is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


